      Case 1:21-cv-00103-CCC-CA Document 12 Filed 02/26/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD E. COOKS,                           :   CIVIL ACTION NO. 1:21-CV-103
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
E. BRADLEY, WARDEN,                        :
                                           :
                   Defendant               :

                                 MEMORANDUM

      Plaintiff Ronald Cooks (“Cooks”), an inmate confined at the United States

Penitentiary, Canaan, in Waymart, Pennsylvania, (“USP-Canaan”), commenced this

action pursuant to Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388

(1971).1 The sole named defendant is Warden E. Bradley. When Cooks filed the

complaint, he also filed an application to proceed in forma pauperis under 28 U.S.C.

§ 1915. (Doc. 2). Pursuant to the Prison Litigation Reform Act (“PLRA”),2 the court

will perform its mandatory screening of the complaint and, for the reasons set forth

below, will grant the motion to proceed in forma pauperis and dismiss the complaint

with leave to amend.




      1
          In Bivens, the United States Supreme Court created a federal tort
counterpart to the remedy created by 42 U.S.C. § 1983 as it applies to federal
officers.
      2
         The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (April
26, 1996).
       Case 1:21-cv-00103-CCC-CA Document 12 Filed 02/26/21 Page 2 of 7




I.     Legal Standards

       A.     Screening and Dismissal of Complaints

       Under 28 U.S.C. § 1915A, federal district courts must “review . . . a complaint

in a civil action in which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a). This initial

screening is to be done as soon as practicable and need not await service of process.

See id. If a complaint fails to state a claim upon which relief may be granted, the

court must dismiss the complaint. 28 U.S.C. § 1915A(b)(1). District courts have a

similar screening obligation with respect to actions filed by prisoners proceeding in

forma pauperis and prisoners challenging prison conditions. See 28 U.S.C. §

1915(e)(2)(B)(ii) (“[T]he court shall dismiss the case at any time if the court

determines that . . . the action or appeal . . . fails to state a claim on which relief may

be granted.”); 42 U.S.C. § 1997e(c)(1) (“The Court shall on its own motion or on the

motion of a party dismiss any action brought with respect to prison conditions

under section 1983 of this title . . . by a prisoner confined in any jail, prison, or other

correctional facility if the court is satisfied that the action . . . fails to state a claim

upon which relief can be granted.”).

       In dismissing claims under §§ 1915(e), 1915A, and 1997e, district courts apply

the standard governing motions to dismiss filed pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. See Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471

(M.D. Pa. 2010) (explaining that when dismissing a complaint pursuant to § 1915A,

“a court employs the motion to dismiss standard set forth under Federal Rule of

Civil Procedure 12(b)(6)”). Rule 12(b)(6) of the Federal Rules of Civil Procedure


                                               2
      Case 1:21-cv-00103-CCC-CA Document 12 Filed 02/26/21 Page 3 of 7




provides for the dismissal of complaints that fail to state a claim upon which relief

can be granted. FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under

Rule 12(b)(6), the court must “accept as true all [factual] allegations in the

complaint and all reasonable inferences that can be drawn therefrom, and view

them in the light most favorable to the plaintiff.” Kanter v. Barella, 489 F.3d 170,

177 (3d Cir. 2007) (quoting Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir. 2005)).

Although the court is generally limited in its review to the facts contained in the

complaint, it “may also consider matters of public record, orders, exhibits attached

to the complaint and items appearing in the record of the case.” Oshiver v. Levin,

Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n. 2 (3d Cir. 1994); see also In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).

      Federal notice and pleading rules require the complaint to provide “the

defendant notice of what the . . . claim is and the grounds upon which it rests.”

Phillips v. Cty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint in the

face of a Rule 12(b)(6) motion, the court must conduct a three-step inquiry. See

Santiago v. Warminster Twp., 629 F.3d 121, 130-31 (3d Cir. 2010). In the first step,

“the court must ‘tak[e] note of the elements a plaintiff must plead to state a claim.’”

Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal

elements of a claim should be separated; well-pleaded facts must be accepted as

true, while mere legal conclusions may be disregarded. Id.; see also Fowler v.

UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). Once the well-pleaded factual

allegations have been isolated, the court must determine whether they are sufficient


                                            3
      Case 1:21-cv-00103-CCC-CA Document 12 Filed 02/26/21 Page 4 of 7




to show a “plausible claim for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550

U.S. at 556); Twombly, 550 U.S. at 555 (requiring plaintiffs to allege facts sufficient

to “raise a right to relief above the speculative level”). A claim “has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.

      B.     Bivens Claims

      A Bivens civil rights action asserted under § 1331 is evaluated using the same

standards applicable to a § 1983 civil rights action. See Paton v. LaPrade, 524 F.2d

862, 871 (3d Cir. 1975); Veteto v. Miller, 829 F. Supp. 1486, 1492 (M.D. Pa. 1992). To

state a claim under Bivens, a plaintiff must allege that he was deprived of a federal

right by a person acting under color of federal law. See Young v. Keohane, 809 F.

Supp. 1185, 1199 (M.D. Pa. 1992).

II.   Discussion

      A.     Cooks’ Complaint

      Cooks filed this Bivens action against E. Bradley, the Warden of USP-

Canaan. The sole allegation in the complaint is as follows: “I am being deprived of

benefit(s) to have as financial means that is afforded to me by Act of Congress.

Trustee(es) fail to exercise the degree of care expected of a person of ordinary

prudence in like circumstances.” (Doc. 1 at 4). He alleges that he suffered harm in

the form of “loss of a personal right, property, physical and mental well-being.” (Id.

at 5). Cooks is raising claims under the Fifth and Fourteenth Amendments of the

United States Constitution. (Id.)


                                            4
      Case 1:21-cv-00103-CCC-CA Document 12 Filed 02/26/21 Page 5 of 7




       Cooks fails to provide any specific factual allegations to support his legal

claim of a Fifth or Fourteenth Amendment violation against defendant Bradley.

Under the most liberal construction, Cooks’ complaint fails to state a claim for

relief. It neither sets forth the time of the alleged violations to his rights nor does it

provide any specific factual averments explaining how his constitutional rights were

violated. It also does not identify the particular conduct that harmed him. This

form of pleading is inadequate because it fails to allege facts that give rise to a

plausible claim for relief. See Hudson v. City of McKeesport, 244 F. App’x 519, 522

(3d Cir. 2007) (affirming dismissal of defendant because complaint did not provide

any basis for a claim against him).

       Based upon the above legal standards, it is clear that any claims against

defendant Bradley are subject to dismissal based on Cooks’ failure to set forth any

factual allegations against him in the complaint. Without such factual allegations, it

is impossible to conclude that defendant Bradley deprived Cooks of any

constitutional rights. As such, the present complaint will be dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) as Cooks fails to state a claim upon which relief may be

granted.

       B.     Leave to Amend

       Due to the applicable liberal pleading standard, a plaintiff should generally

be granted leave to amend before a court dismisses a claim that is merely deficient.

See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The Federal

Rules of Civil Procedure allow for amendments to be granted liberally in light of the

“principle that the purpose of pleading is to facilitate a proper decision on the


                                             5
      Case 1:21-cv-00103-CCC-CA Document 12 Filed 02/26/21 Page 6 of 7




merits.” Foman v. Davis, 371 U.S. 178, 182 (1962). The court may deny a motion to

amend where there is “undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment,

[or] futility of the amendment.” Id. The court must also determine whether a

proposed amendment would be futile if the complaint, as amended, would not

survive a motion to dismiss for failure to state a claim. In re NAHC, Inc. Sec.

Litig., 306 F.3d 1314, 1332 (3d Cir. 2002).

       Based on the foregoing, Cooks will be permitted leave to amend his

complaint. Cooks is advised that the amended complaint must be complete in all

respects. It must be a new pleading which stands by itself without reference to the

original complaint or any other document already filed. The amended complaint

should set forth his claims in short, concise and plain statements as required by

Rule 8 of the Federal Rules of Civil Procedure. It should sufficiently allege personal

involvement of the defendant in the acts which he claims violated his rights. Mere

conclusory allegations will not set forth a cognizable claim.




                                              6
       Case 1:21-cv-00103-CCC-CA Document 12 Filed 02/26/21 Page 7 of 7




III.   Conclusion

       Cooks’ motion (Doc. 2) to proceed in forma pauperis will be granted. The

complaint (Doc. 1) will be dismissed for failure to state a claim upon which relief

may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Cooks will be granted

twenty (20) days leave in which to file an amended complaint. Failure to file an

amended complaint within the time prescribed above will result in dismissal of this

action. An appropriate order shall issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:       February 26, 2021
